 



EXHIBIT 10.3

CORE LABORATORIES N.V.
1995 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective as of May 29, 1997)

Performance Share Award
Restricted Share Agreement
[RESTATED]

     THIS AGREEMENT is made as of this 1st day of September, 2004, between Core
Laboratories N.V., a Dutch limited liability company (the “Company”), and
Richard L. Bergmark (“Participant”) in order to carry out the purposes of the
Core Laboratories N.V. 1995 Long-Term Incentive Plan, as amended (the “Plan”),
by issuing Participant unfunded and unsecured rights to acquire shares of common
stock of the Company, subject to certain restrictions, and in consideration of
the mutual agreements and other matters set forth herein and in the Plan, the
Company and Participant hereby agree as follows:

I.
Definitions

     1.1 Definitions. Wherever used in this Agreement, the following words and
phrases when capitalized will have the meanings ascribed below, unless the
context clearly indicates to the contrary, and all other capitalized terms used
in this Agreement, which are not defined below, will have the meanings set forth
in the Plan.



(1)   “Agreement” means this Performance Share Award Restricted Share Agreement
between Participant and the Company.   (2)   “Base Share Value” means the
trailing 20-day average closing share price for the Common Shares or Peer
Company Shares, as the case may be, determined as of the December 31 immediately
prior to the first day of the Performance Period; provided, however, that with
respect to the first Performance Period beginning January 1, 2002, Base Share
Value means the closing share price for the Common Shares or Peer Company
Shares, as the case may be, on December 31, 2001.   (3)   “Change in Control”
means “Change in Control” as defined in the Plan.   (4)   “Date of Grant” means,
with respect to each grant of Restricted Performance Shares, the applicable Date
of Grant set forth on Appendix A of this Agreement.   (5)   “Disability” means a
determination by the Committee, based on a written medical opinion (unless
waived by the Committee as unnecessary), that Participant is permanently
incapable of continuing his usual and customary employment with the Company or
any Subsidiary for physical or mental reasons.   (6)   “Ending Share Value”
means the trailing 20-day average closing share price of the Common Shares or
the Peer Company Shares, as the case may be, determined as of the last day of
the Performance Period.

 



--------------------------------------------------------------------------------



 



(7)   “Forfeiture Restrictions” means the Forfeiture Restrictions as set forth
in Section 3.1 herein.   (8)   “Participant” means the individual to whom the
Restricted Performance Shares are granted as specified above.   (9)   “Peer
Company” means each of the 15 companies comprising the Oil Service Sector Index
(OSX).   (10)   “Peer Company Shares” means the common shares of a Peer Company.
  (11)   “Performance Period” means, with respect to each grant of Restricted
Performance Shares, the three-year period ending on the date set forth on
Appendix A of this Agreement that commences on the Date of Grant.   (12)  
“Restricted Performance Shares” means the right to acquire Common Shares issued
in Participant’s name pursuant to this Agreement, subject to the Forfeiture
Restrictions, and as the context may require, any such Common Shares so issued
in Participant’s name.   (13)   “Service” means Participant’s status as an
employee of the Company or a Subsidiary or a corporation or parent or subsidiary
of such corporation assuming or substituting the Restricted Performance Shares.
  (14)   “Total Shareholder Return” means the compound annual rate of return
over the Performance Period for the Company or a Peer Company, as the case may
be, from changes in the trading price of such entity’s common stock and any
dividends and other distributions paid by such entity on its common stock during
the Performance Period, calculated by (i) assuming one share of such entity’s
common stock is purchased on the first day of the Performance Period at the Base
Share Value, (ii) assuming that additional shares (or portion of shares) of such
entity’s common stock are purchased with any dividends paid on the initial share
and on shares accumulated through the assumed reinvestment of dividends and
other distributions, with such purchase being made on the dividend or
distribution payment date at a price equal to the closing price of such entity’s
common stock on such payment or distribution date, (iii) calculating the
aggregate number of shares of such entity’s common stock that would be
accumulated over the Performance Period, (iv) multiplying the number of shares
calculated in clause (iii) by the Ending Share Value, and (v) determining the
annual compound rate of return over the Performance Period between the Base
Share Value set forth in clause (i) and the value resulting from the computation
in clause (iv).   (15)   “Vest” means the lapse of the Forfeiture Restrictions
with respect to all or a portion of the Restricted Performance Shares.

     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular will be considered to include the plural, and words used in the plural
will be considered to include the singular. The masculine gender, where
appearing herein, will be deemed to include the feminine gender where
appropriate.

2



--------------------------------------------------------------------------------



 



     1.3 Headings of Articles and Sections. The headings of Articles and
Sections herein are included solely for convenience. If there is any conflict
between such headings and the text of this Agreement, the text will control. All
references to Articles, Sections, and Paragraphs are to this document unless
otherwise indicated.

II.
Award of Restricted Performance Shares

     2.1 Award of Restricted Performance Shares. Effective as of the Date of
Grant, the Company awards to Participant the right to receive, after and to the
extent the Forfeiture Restrictions lapse, the number of Common Shares set forth
on Appendix A of this Agreement, subject to certain restrictions and shall be
herein referred to as the “Restricted Performance Shares.” The rights awarded to
Participant pursuant to this Agreement are unsecured and unfunded rights to
receive the Restricted Performance Shares, which rights shall be subject to the
terms, conditions, and restrictions set forth in this Agreement and the Plan.
Participant hereby accepts the Restricted Performance Shares and agrees with
respect thereto to the terms and conditions set forth in this Agreement and the
Plan.

     2.2 Subsequent Awards. In the sole discretion of the Company, subsequent
grants of Restricted Performance Shares to Participant, if any, may be evidenced
by amending Appendix A of this Agreement to reflect such subsequent grant. Any
such subsequent grant of Restricted Performance Shares shall be issued upon
acceptance by Participant and upon satisfaction of the conditions of this
Agreement and the Plan. Participant shall accept any such subsequent grant of
Restricted Performance Shares when issued and agrees with respect thereto to the
terms and conditions set forth in this Agreement and the Plan. Regardless of the
number of subsequent grants of Restricted Performance Shares, if any, evidenced
by this Agreement, this Agreement shall be interpreted to apply separately to
each grant of Restricted Performance Shares.

III.
Forfeiture Restrictions

     3.1 Forfeiture Restrictions.

     (a) The Restricted Performance Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the Forfeiture Restrictions (as hereinafter defined).
In the event of termination of Participant’s Service for reasons other than
death or Disability, Participant shall, for no consideration, forfeit to the
Company all Restricted Performance Shares to the extent then subject to the
Forfeiture Restrictions. In addition, in the event the Company’s Total
Shareholder Return over the Performance Period does not equal or exceed the 75th
percentile ranking compared to the Total Shareholder Return of the Peer
Companies, Participant shall, for no consideration, forfeit to the Company the
number of Restricted Performance Shares that do not Vest pursuant to the
provisions of Section 4.1. The prohibition against transfer and the obligation
to forfeit and surrender Restricted Performance Shares to the Company upon
(i) termination of Service for reasons other than death or Disability or
(ii) the Company’s Total Shareholder Return over the Performance Period being
less than the 75th percentile ranking

3



--------------------------------------------------------------------------------



 



compared to the Total Shareholder Return of the Peer Companies are herein
referred to as the “Forfeiture Restrictions.”

     (b) The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Performance Shares. The prohibitions of
this Section 3.1 shall not apply to the transfer of Restricted Performance
Shares pursuant to a plan of reorganization of the Company, but the stock,
securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Performance
Shares for all purposes of this Agreement.

IV.
Vesting

     4.1 Vesting/Lapse of Forfeiture Restrictions. As soon as administratively
practicable after the last day of the Performance Period, the Committee shall
calculate the Total Shareholder Return for the Company and each Peer Company.
The Committee’s determinations pursuant to the preceding sentence shall be
certified by the Committee in writing and delivered to the Secretary of the
Company. For purposes of the preceding sentence, approved minutes of the
Committee meeting in which the certification is made shall be treated as a
written certification. At the time of such certification and based on the
percentile ranking of the Company’s Total Shareholder Return over the
Performance Period compared to the Total Shareholder Return of the Peer
Companies, the Restricted Performance Shares shall Vest in accordance with the
following schedule (rounded to the nearest whole share):

              Percentage of Percentile Ranking of Company’s Total Shareholder  
Restricted Performance Return Compared to Peer Companies

--------------------------------------------------------------------------------

  Shares Vesting

--------------------------------------------------------------------------------

At or above 75th
    100 %
At or above 50th but less than 75th
  Interpolated percentage between 20% and 100%
Below 50th
    0 %

The interpolated percentage referred to in the schedule above shall be
determined by increasing the 20% Vesting percentage for a median percentile
ranking by 3.2% for each whole percentile ranking above the 50th percentile and
rounding the result up to the nearest whole percentage. To illustrate, if the
Company’s Total Shareholder Return over the Performance Period ranks in the 52nd
percentile compared to the Total Shareholder Return of the Peer Companies, the
Vesting percentage shall be 27%, which is 26.4% (20% plus 6.4%) rounded up to
the nearest whole percentage.

Notwithstanding any provision of this Section 4.1 to the contrary and except as
provided in Section 4.2 and Section 4.3, no Restricted Performance Shares shall
Vest if Participant’s Service is terminated prior to the last day of the
Performance Period for reasons other than death or Disability.

4



--------------------------------------------------------------------------------



 



     4.2 Acceleration of Vesting. In the event of a Change in Control prior to
the last day of a Performance Period and while Participant is in the Service of
the Company or a Subsidiary (or in the event of a termination of Participant’s
Service for any reason whatsoever prior to the last day of a Performance Period
and upon the date upon which a Change in Control occurs), all of the Restricted
Performance Shares with respect to such Performance Period shall Vest as of the
effective date of such Change in Control.

     4.3 Effect of Termination of Service on Vesting.

     (a) Upon termination of Participant’s Service for any reason other than
death or Disability, the Restricted Performance Shares shall be immediately
forfeited to the extent not then Vested.

     (b) Upon termination of Participant’s Service by reason of death or
Disability, the Restricted Performance Shares shall not be immediately
forfeited, but rather may become Vested as provided in Section 4.1 based on the
Company’s Total Shareholder Return over the Performance Period.

V.
Delivery of Restricted Performance Shares

     5.1 Delivery of Restricted Performance Shares. As soon as practicable after
the Restricted Performance Shares become Vested, and subject to the tax
withholding referred to in Section 7.4, the Company shall deliver to Participant
stock certificates issued in Participant’s name for the number of such Vested
Restricted Performance Shares.

VI.
Status of Restricted Performance Shares and Restrictions

     6.1 Status of Restricted Performance Shares. With respect to the status of
the Restricted Performance Shares, at the time of execution of this Agreement
Participant understands and agrees to all of the following:

     (a) Participant agrees that the Restricted Performance Shares will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable securities laws, whether federal or state.

     (b) Participant agrees that (i) the Company may refuse to register the
Restricted Performance Shares on the stock transfer records of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law, and (ii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the Restricted Performance Shares.

     6.2 Certificates and Shareholder Rights. Restricted Performance Shares
shall not constitute issued and outstanding shares of Common Shares until issued
and delivered in accordance with this Agreement and the Plan. Prior to the time
the Restricted Performance Shares are issued and delivered, Participant will not
have the right to vote any Restricted Performance Shares, to receive or retain
any dividends or distributions paid or distributed on issued and outstanding
shares of Common Shares or to exercise any other rights, powers and

5



--------------------------------------------------------------------------------



 



privileges of a shareholder with respect to any Restricted Performance Shares.
In accordance with the provisions of Article V, the Company shall deliver to
Participant stock certificates issued in Participant’s name for the number of
Restricted Performance Shares that have become Vested.

VII.
Miscellaneous

     7.1 Service Relationship. For purposes of this Agreement, any question as
to whether and when there has been a termination of Participant’s Service, and
the cause of such termination, shall be determined by the Committee, and its
determination will be final. Without limiting the scope of the preceding
sentence, it is expressly provided that Participant shall be considered to have
terminated Service at the time of the termination of the “Subsidiary” status
under the Plan of the entity or other organization that employs Participant.

     7.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and will be deemed to have
been duly given when personally delivered or (i) if Participant is outside of
the United States at the time of transmission of such notice, when sent by
courier, facsimile, or electronic mail, and (ii) if Participant is within the
United States at the time of transmission of such notice, when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company at its principal executive office and to Participant at
the last address filed with the Company or to such other address as either party
may furnish to the other in writing in accordance herewith, except that notices
of changes of address will be effective only upon receipt.

     7.3 Restrictions on Transfer of Shares. No Restricted Performance Shares
may be sold, exchanged, transferred (including, without limitation, any transfer
to a nominee or agent of Participant), assigned, pledged, hypothecated, or
otherwise disposed of, including by operation of law, in any manner that
violates the Forfeiture Restrictions and any other provisions of this Agreement,
and, until the date on which such Forfeiture Restrictions lapse, any such
attempted disposition shall be void. The Company shall not be required (i) to
transfer on its books any shares that will have been transferred in violation of
this Agreement or (ii) to treat as owner of such shares, to accord the right to
vote as such owner, or to pay dividends to any transferee to whom such shares
will have been so transferred.

     7.4 Withholding of Tax. To the extent that the receipt of Restricted
Performance Shares or the lapse of any Forfeiture Restriction results in
compensation income to Participant for federal or state income tax purposes,
Participant shall deliver to the Company at the time of such event such amount
of money or Common Shares as the Company may require to meet all obligations
under applicable tax laws or regulations, and, if Participant fails to do so,
the Company is authorized to withhold or cause to be withheld from any cash or
Common Shares remuneration then or thereafter payable to Participant any tax
required to be withheld by reason of such resulting compensation income.

     7.5 No Employment Rights Conferred. No provision of this Agreement shall
confer any right upon Participant to continued employment with the Company or
any Subsidiary.

6



--------------------------------------------------------------------------------



 



     7.6 Limitation of Rights. No provision of this Agreement shall be construed
to give Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or a Subsidiary.

     7.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.

     7.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the Date of Grant.

     

CORE LABORATORIES N.V., by its sole managing director, Core Laboratories
International B.V.
 
   

By:  

 

--------------------------------------------------------------------------------

 

Name: Jacobus Schouten

Title: Managing Director of Core Laboratories International B.V.
 
   

PARTICIPANT
 
   

By:  

 

--------------------------------------------------------------------------------

 

Name: Richard L. Bergmark

7



--------------------------------------------------------------------------------



 



APPENDIX A

Performance Share Award

Restricted Share Agreement

AWARD OF RESTRICTED PERFORMANCE SHARES

                          Number of                 Restricted   Performance  
Performance     Date of Grant

--------------------------------------------------------------------------------

  Performance Shares

--------------------------------------------------------------------------------

  Period Begins

--------------------------------------------------------------------------------

  Period Ends

--------------------------------------------------------------------------------

  Initial

--------------------------------------------------------------------------------

January 1, 2002
  20,000   January 1, 2002   December 31, 2004  

--------------------------------------------------------------------------------

January 1, 2003
  20,000   January 1, 2003   December 31, 2005  

--------------------------------------------------------------------------------

January 1, 2004
  10,000   January 1, 2004   December 31, 2006  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

A-1